Citation Nr: 1129603	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral wrist disorder to include a congenital fusion of both wrists.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1989 to October 1993.  She also served in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2010, the Veteran appeared before the undersigned Veterans Law Judge for a Travel Board Hearing.  A transcript of that hearing is of record.  The case was remanded in May 2010.


FINDINGS OF FACT

1.  The bony fusion of the Veteran's wrists is a congenital defect.

2.  A chronic wrist disorder was not demonstrated during the appellant's active duty service, and arthritis of the wrists was not compensably disabling within one year of her separation from active duty.


CONCLUSION OF LAW

Neither a congenital fusion of the wrist bones, nor any other wrist disorder was incurred or aggravated in-service, and arthritis of the wrists may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2006 prior to the initial decision of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b)(1).  

These matters were most recently before the Board in May 2010, when the case was remanded to obtain any outstanding private and/or VA treatment records, and to obtain a VA orthopedic examination.  All of the actions sought by the Board have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The October 2010 VA examination is found to be adequate.  An April 2011 supplemental statement of the case confirmed and continued the previous denial.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  38 C.F.R. § 3.159(c).  The Veteran was provided every meaningful opportunity to participate in the adjudication of her claim.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection can be granted for arthritis if the disorder was manifest to a compensable degree within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical disorder, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan, 451 F .3d at 1337; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that she either incurred an acquired wrist disorder in-service, or, in the alternative, that a congenital wrist defect manifested by bone fusion was aggravated by a superimposed acquired bilateral wrist disorder in service.  After considering all the evidence of record the Board finds that the preponderance of the evidence is against finding that the Veteran's wrist disorders are due to or were aggravated by her service.

Service treatment records reveal that the Veteran's upper extremities were clinically evaluated as normal at her June 1988 enlistment medical examination.  A July 1990 service treatment record noted that the Veteran had presented for evaluation of right wrist pain which she stated had occurred off and on for the past ten years.  Physical examination revealed no evidence of fracture or dislocation.  There were no findings of arthritis on x-ray.  

October 1992 service treatment records noted the Veteran's complaints of wrist pain and a right wrist ganglion cyst.  A November 1992 service treatment record noted a finding of bilateral congenital fusion of the wrists on x-ray study.  In her October 1993 separation medical history report the Veteran described a history of swollen or painful joints, and that doing pushups aggravated her wrist pain.  Physical examination revealed normal upper extremities.

Included in the evidence of record are undated VA medical center treatment notes printed in December 2009 which noted that the Veteran probably had tendonitis and degenerative joint disease.  

Post-service treatment records include x-ray reports which stated that left wrist bones may be fused.  See April 2009 VA medical center x-ray reports and February 2010 x-ray reports from Scott and White.  February 2010 x-ray reports from Scott and While also noted evidence of mild degenerative changes at the wrist joint. 

A March 2010 family medicine treatment note reported that the Veteran had bilateral chronic wrist pain secondary to "believed to be tendonitis" of repetitive use.  

A May 2010 orthopedic surgery note included an opinion from Dr. D.F. who noted that the Veteran noticed increased wrist pain during service.  Dr. D.F. noted that x-rays demonstrated a bilateral congenital lunotriquetral coalition that was more complete on the left than the right side.  The Veteran also had early radiolunate degenerative change in the wrists.  Dr. D.F. opined that arthritic changes were exacerbated by frequent pushups during the appellant's military service.  See May 2010 Scott and White treatment notes.  

The Veteran was afforded a VA examination in October 2010.  Her claims file and medical records were reviewed.  During her examination, the Veteran reported having had wrist pain since childhood.  The Veteran's previous x-rays were reviewed, and diagnoses of a bilateral congenital fusion of the wrist bones, tendonitis, and degenerative joint disease of the left wrist were noted.  

After reviewing the record and examining the Veteran, the October 2010 examiner opined that it was less likely than not that her bilateral wrist disorder was permanently aggravated by her active military service.  The stated rationale for this opinion was a finding that the Veteran's wrist bones were congenitally fused.  Further, according to the appellant's own statement she had experienced problems with her wrists prior to service.  The examiner stated that pushups and carrying heavy objects made the Veteran's discomfort worse during service but noted that her postservice work as a nurse also bothered her wrists.  

The examiner stated that the Veteran's military service did not cause the bony wrist fusion, and that any type of manual work (such as nursing) using the hands would cause wrist problems due to the repetitive motion required.  It was noted that the Veteran had tendonitis in both wrists with degenerative changes in the left wrist.  The examiner opined that tendonitis and degenerative joint disease would have more likely than not developed whether or not the Veteran had served in the military.  Hence, the examiner opined that the Veteran's bilateral wrist disorder was less likely as not permanently aggravated by her military service.

The Board finds that the Veteran's wrist disorders were neither due to nor permanently aggravated by her service.  As noted above, in order to establish service connection, the evidence must either demonstrate that the Veteran's claimed disorder was incurred or aggravated by her service.  Here, the evidence first demonstrates that the appellant has a congenital fusion of bones in both wrists.  There is no evidence suggesting that the fusion was caused by service, and hence, it must be concluded that the congenital fusion is a defect.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Hence, service connection for a congenital fusion of the wrist bones cannot be granted as a matter of law.  Id.

With respect to any other wrist disorder, to include tendonitis and degenerative joint disease, the evidence includes the opinion of Dr. D.F. who opined that the Veteran's arthritic change was exacerbated by frequent pushups during her military service.  Weighing against this claim is the opinion of an October 2010 VA examiner who stated that the Veteran's degenerative changes were not related to military service.  

The law provides that the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this respect, the Board finds that the October 2010 VA examiner's opinion is afforded more probative weight than the opinion offered by Dr. D.F.  In so finding, the evidence shows that the VA examiner reviewed all of the Veteran's records prior to making a determination and provided a reason for his conclusions.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); but see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The VA examiner cited to the appellant's history of pre-service wrist complaints and the Veteran's present employment which places stress on the wrists.  In contrast, Dr. D.F. stated his opinion but failed to provide any basis for his belief.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Further, Dr. D.F. opined that the Veteran's arthritic change was exacerbated by frequent push-ups.  Significantly, such an opinion presumes that the appellant had arthritis while on active duty.  Hence, the fact that neither the Veteran's service treatment records nor any other record demonstrates degenerative changes of the wrists during service, or within a year of service shows the appellant did not have any arthritic disorder that could be exacerbated during service.  Thus, the premise relied upon by Dr. D.F. in offering an opinion is groundless.  Hence, the opinion is of minimal probative value.

The Veteran asserts that her wrist symptoms began in or were aggravated by her service.  As a lay person, the Veteran is competent to report on that which she has personal knowledge.  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran is a nurse and thus has some medical expertise.  

Here, however, the Veteran's medical opinion is biased by her interest in the outcome of the issue.  In contrast, there is no evidence of bias in the VA examiner's opinion.  Moreover, in light of the VA physician's advanced training, the October 2010 opinion is assigned greater probative weight.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a wrist disorder, to include a bilateral congenital fusion of both wrists, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


